Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 1 of 27




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS


COMMODITY FUTURES TRADING
COMMISSION,

            Plaintiff,                  Case No.: 4:19-cv-02901

    v.
                                        Hon. Sim Lake
EOX HOLDINGS LLC and ANDREW
GIZIENSKI,

            Defendants.


         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 2 of 27




                                                     TABLE OF CONTENTS


I.         Nature and Stage of Proceeding ....................................................................................... 1
II.        Issues to Be Ruled Upon .................................................................................................... 2
III.       Standard of Review. ........................................................................................................... 2
IV.        Summary of the Argument. .............................................................................................. 3
V.         Response to Defendants’ Statement of Facts ................................................................... 3
VI.        Defendants’ Motion for Summary Judgment on Counts I and II Should Be Denied. 5
     A.        Defendants Breached a Duty of Confidentiality. ............................................................. 5
     B.        The CFTC Properly Disclosed Instances of Defendants’ Violations. .............................. 9
     C.        The CFTC Does Not Contend it is Illegal to Broker for Multiple Traders. ................... 11
     D.        The CFTC Did Not Charge Defendants with Frontrunning. .......................................... 12
     E. Defendants Took the Other Side of Customer Orders Without Consent. .......................... 12
     F. Though Damages Are Not a Required Element, Defendants’ Fraud Did Cause Customers
     to Suffer Losses. ........................................................................................................................ 14
VII. EOX Is Not Entitled to Partial Summary Judgment on Count III. ............................ 17
     A.        EOX’s IB Business Exceeded the Gross Aggregate Revenue Threshold. ..................... 18
     B.        Regulation 1.35 Was In Effect Throughout the Relevant Period. .................................. 21
VIII. EOX Is Not Entitled to Summary Judgment on Count IV .......................................... 22
IX.        Conclusion ........................................................................................................................ 24




                                                                         i
      Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 3 of 27



                                                   TABLE OF AUTHORITIES

Cases

Bustos v. Martini Club Inc., 599 F.3d 458 (5th Cir. 2010) ............................................................. 2
Celotex v. Catrett, 477 U.S. 317 (1986) ......................................................................................... 2
CFTC v. EOX Holdings LLC, 405 F. Supp. 3d 697 (S.D. Tex. 2019) .................................... 12, 13
CFTC v. Southern Trust Metals, Inc., 894 F.3d 1313 (11th Cir. 2018) ........................................ 14
Clark v. America’s Favorite Chicken Co., 110 F.3d 295 (5th Cir. 1997)....................................... 4
Grant Thornton LLP v. Prospect High Income Fund, 314 S.W.3d 913 (Tex. 2010) ................... 13
In re Hinsley, 201 F.3d 638 (5th Cir. 2000).................................................................................... 4
Mutual Concepts, Inc. v. First National Bank of Omaha, 2010 WL 11583298, at *12 (S.D. Tex.
 Sept. 24, 2010) ............................................................................................................................ 4
Samsung Elecs. Am. Inc., v. Yang Kun Chung, 321 F.R.D. 250 (N.D. Tex. 2017) ...................... 10
Strum v. Ross, 11 F.Supp.2d 942 (S.D. Tex. 1998) ........................................................................ 4
U.S. v. Sanchez-Villalobos, 412 F.3d 572 (5th Cir. 2005) ............................................................ 22
United States v. Dial, 757 F.2d 163 (7th Cir. 1985) ..................................................................... 15
Statutes

7 U.S.C. § 9(1) .............................................................................................................................. 14
Other Authorities

156 Cong. Rec. S3348 (daily ed. May 6, 2010) (statement of Sen. Cantwell) ............................. 15
CFTC Release 8252-20 “CFTC Fines Houston, Chicago, and London-Based Introducing Brokers
 for Net Capital Deficiencies.” ................................................................................................... 19
Rules

Fed. R. Civ. P. 56(c) ....................................................................................................................... 2
Fed. R. Civ. P. 56(c)(1)(A) ............................................................................................................. 3
Regulations

17 C.F.R. § 155.4 .......................................................................................................................... 14
17 C.F.R. § 155.4(b)(1)............................................................................................................. 1, 14
17 C.F.R. § 155.4(b)(2)............................................................................................. 5, 7, 12, 13, 14
17 C.F.R. § 180.1 .......................................................................................................................... 14
17 C.F.R. §1.35 ............................................................................................................................... 3




                                                                       ii
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 4 of 27




        Defendants’ Second Motion for Summary Judgment should fare no better with this Court

than Defendants’ first motion for summary judgment. In fact, Defendants rely on many of the

same arguments, and much of the same evidence, this Court has already considered and rejected.

Perhaps the most novel aspect of Defendants’ Second Motion for Summary Judgment is how

thoroughly it avoids addressing the applicable law. Defendants somehow manage not to cite,

quote, or address a central regulation they are charged with violating, 17 C.F.R. §155.4(b)(1)

which required Defendants not to disclose confidential information. Defendants also rely on

financial reports that materially misrepresent the amount of revenue obtained by brokers working

on EOX’s behalf. Other bizarre aspects of Defendants’ Second Motion include citations to a

non-existent rule, a veiled threat regarding what evidence the CFTC should be able to introduce,

and the public disclosure of confidential settlement discussions in order to gain an advantage in

litigation. These errors are manifest and manifold. They are the hallmarks of a party without a

valid defense in fact, or in law. The Court should deny Defendants’ Second Motion for Summary

Judgment, and enter summary judgment in favor of the CFTC.


   I.      Nature and Stage of Proceeding

        In its four-count Complaint, the CFTC charges that Defendants EOX Holdings, LLC

(“EOX”) and Andrew Gizienski (“Gizienski,” and together “Defendants”) violated the

Commodity Exchange Act (the “Act”) and accompanying Regulations. Specifically, the CFTC

alleges Defendants violated the Act when Gizienski, a broker at EOX, disclosed EOX customer

order information to his preferred customer and traded against EOX customers without their

consent. The Complaint also alleges recordkeeping and supervision violations against EOX.

        Discovery is closed. The CFTC filed a motion for summary judgment on all counts of

the Complaint, and Defendants filed this second partial motion for summary judgment.
       Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 5 of 27




II.      Issues to Be Ruled Upon

         With respect to Counts I and II, the issues to be ruled upon are: (1) whether Defendants

owed their customers a duty of confidentiality because of law, rule, agreement, and

understanding, and if so whether the CFTC presented evidence that Defendants breached that

duty by disclosing customer orders; (2) whether Defendants were prohibited from taking the

other side of customer orders without consent, and if so, whether the CFTC presented evidence

that Defendants traded against customers without consent; and (3) whether the CFTC can

succeed on its claims even without proof of damages, and if not, whether the CFTC presented

evidence that Defendants’ violations damaged EOX customers.

         With respect to Count III, recordkeeping violations, the issues to be ruled upon are:

(1) whether the CFTC presented evidence that EOX and its affiliates generated more than five

million dollars in introducing broker revenue for the three years preceding the Relevant Period;

and (2) whether EOX was required to abide by Regulations 1.35(a)’s effective date.

         With respect to Count IV, the issue to be ruled upon is whether the CFTC presented

evidence that EOX failed to satisfy its supervisory obligations under the Regulations during and

after the Relevant Period.

III.     Standard of Review.

         Summary judgment is appropriate only when “the movant shows that there is no genuine

dispute as to any material fact.” FED. R. CIV. P. 56(a). The party seeking summary judgment

“bears the initial responsibility of informing the district court of the basis for its motion, and

identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex v. Catrett, 477 U.S. 317, 323 (1986); see

also FED. R. CIV. P. 56(c); see Bustos v. Martini Club Inc., 599 F.3d 458, 468 (5th Cir. 2010).


                                                   2
      Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 6 of 27




IV.     Summary of the Argument.

        Defendants’ motion with respect to Counts I and II should be denied because the CFTC

has presented overwhelming evidence that Defendants broke the law when they disclosed

confidential customer information to a third party. Defendants also broke the law when

Gizienski traded against EOX customers without prior consent. And though it is not a required

element of the CFTC’s charges, the CFTC has offered undisputed evidence that EOX customers

lost money, and Defendants made money due to Defendants’ violations.

        EOX’s motion with respect to Count III should be denied because it was required to

record and maintain oral pre-trade communications under 17 C.F.R. §1.35 as early as February

19, 2013, the effective date of the Regulation. EOX’s gross brokerage revenue exceeded the $5

million threshold in the Regulation. And EOX’s motion with respect to Count IV must be

denied because of the laws of space and time. Any actions EOX purportedly took in 2015 to

“revamp” its compliance program could not possibly have prevented supervision violations that

took place earlier in 2013 and 2014.

V.      Response to Defendants’ Statement of Facts

        Although Defendants label all facts on pages 3 to 14 of their Second Summary Judgment

Motion as “Undisputed,” Defendants fail to cite even admissible evidence, much less undisputed

evidence, in the record for each fact. See Fed. R. Civ. P. 56(c)(1)(A). Indeed, many of the

“undisputed facts” in Defendants’ Motion have no record citation at all. It is therefore

unnecessary for the CFTC to respond fact by fact, but the CFTC responds and objects to two

affidavits submitted by Defendants.

        To begin, Defendants rely heavily on the affidavit of EOX’s CEO, Javier Loya. Loya’s

affidavit is inadmissible because (1) it offers conclusions of law, (2) lacks foundation, and (3) is

otherwise conclusory and self-serving. First, Loya’s affidavit asserts that “EOX and Mr.


                                                  3
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 7 of 27




Gizienski acted as dual agents,” “Brokerage Service Agreements provisions permit[] the

disclosure of information,” and “the NFA 2014 Audit Report . . . confirms . . . EOX’s exemption

in 2014 from the recording requirement of Regulation 1.35” (¶¶7, 10, 12.) These are legal

conclusions to questions presently before the Court and therefore inadmissible conclusions of

law that should be stricken. See, e.g., Mutual Concepts, Inc. v. First National Bank of Omaha,

2010 WL 11583298, at *12 (S.D. Tex. Sept. 24, 2010) (“The Fifth Circuit has stated that

unsupported allegations of affidavits setting forth ‘ultimate or conclusory facts and conclusions

of law’ are insufficient to either support or defeat a motion for summary judgment”); Clark v.

America’s Favorite Chicken Co., 110 F.3d 295, 297 (5th Cir. 1997) (“[u]nsupported allegations

or affidavit or deposition testimony setting forth ultimate or conclusory facts and conclusions of

law are insufficient to defeat a motion for summary judgment”). Moreover, to the extent these

assertions claim a factual basis, those facts are disputed as discussed more fully below.

       Second, without laying any foundation to establish whether or how Loya is qualified to

offer testimony on “industry standard,” Loya’s affidavit asserts that the Brokerage Services

Agreements executed between EOX and its customers “represent the standard custom and

practice of the energy brokerage business and industry.” (¶¶10, 11.) The assertions are

improper, self-serving and should be disregarded. Strum v. Ross, 11 F.Supp.2d 942, 946 (S.D.

Tex. 1998) (the court denied summary judgment because the defendants “erroneously relie[d]

exclusively on . . . self-serving affidavits”). Similarly, to the extent these assertions regarding the

standard practice of the energy brokerage business and industry claim a factual basis, those facts

are disputed as discussed more fully below.

       Third, Loya’s affidavit should be disregarded entirely because it is conclusory and self-

serving. See In re Hinsley, 201 F.3d 638, 643 (5th Cir. 2000) (“A party's self-serving and




                                                   4
      Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 8 of 27




unsupported statement that she lacked the requisite intent is not sufficient to defeat summary

judgment where the evidence otherwise supports a finding of fraud.”).

        Also, Defendants rely upon the very same Declaration of Steven Valji this Court already

rejected as incapable of “eliminating issues of material fact about specific transactions alleged in

the Plaintiff’s Complaint.” (ECF 74, p. 15.) The declaration should once again be rejected.

VI.     Defendants’ Motion for Summary Judgment on Counts I and II Should Be Denied.

        Counts I and II are supported by overwhelming and undisputed evidence that Gizienski

misused his customers’ confidential block trading orders and information and that he traded

against his customers without their consent. Each of Defendants’ six arguments with respect to

these counts falls far short of the standard for summary judgment, and should be rejected.

           Defendants Breached a Duty of Confidentiality.

        Defendants’ contention that there is “no evidence of any duty of confidentiality” is easily

disproven by law, rule, agreement, and understanding. First, the law: 17 C.F.R. § 155.4(b)(2)

states that no introducing broker (like EOX) or affiliated person (like Gizienski) shall “[d]isclose

that an order of another person is being held by the introducing broker or any of its affiliated

persons, unless such disclosure is necessary to the effective execution of such order.” (emphasis

added). Here, the CFTC alleges—and the undisputed evidence clearly establishes—that

Gizienski routinely disclosed EOX customer order information to favored customer Jason

Vaccaro (“Vaccaro”), and that he did so not in an attempt to execute EOX customer orders, but

rather to provide “market color” to Vaccaro in order to help him trade profitably. CFTC

Statements of Fact (ECF 152) at ¶¶ 116, 118; Gizienski Inv. Test., Ex. 5 to CFTC SOF (ECF

152-6) at 132:17-19 (“Q: Why tell Vaccaro that Elsik and Adam are also at 1, at a price level?

A: I’m just giving him market color . . . .”); Gizienski RFA Resp., Ex. 38 to CFTC SOF (ECF

152-39) at ¶ 46 (Q: “Admit that you did not disclose the identity or bid/trade activity of the EOX


                                                 5
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 9 of 27




customer ‘elsik’ . . . for the purpose of executing a trade for ‘elsik.’” A: “Admitted, subject to

the qualification that the information provided was market color . . . .”). The law expressly

forbids those disclosures. Frankly, it is astounding that Defendants would argue that there is “no

evidence” that they were required keep customer orders confidential when the law very

obviously imposes a duty of confidentiality. Defendants completely ignore 17 C.F.R.

§ 155.4(b)(2) and offer no explanation for why they are exempt from the duty of confidentiality

it imposes.

       Next, Defendants’ duty of confidentiality is established by rule, specifically by ICE

Futures U.S. (“IFUS”) Rule 4.02(i), which imposes a duty of confidentiality unless one of three

enumerated exceptions applies:

       “[I]t shall be a violation of the Rules for any Person to . . . [d]isclose or divulge
       the buy or sell order of another Person except (1) in furtherance of executing the
       order, (2) at the request of an authorized representative of the CFTC or (3)
       pursuant to sub-paragraph (k) of this Rule regarding certain pre-execution
       communications.”

IFUS Rule 4.02(i) (Ex. 1).

       The first two exceptions to IFUS Rule 4.02(i) obviously do not apply—Gizienski

disclosed customer orders to Vaccaro to give him “market color,” not to further the execution of

the orders, and no authorized representative of the CFTC asked Gizienski to make these

disclosures. The third exception—for pre-execution communications as set forth in IFUS Rule

4.02(k)—does not apply either. That exception would apply (and the order could be disclosed)

only if the communication was “between two market participants for the purpose of discerning

interest in the execution of a Transaction.” IFUS Rule 4.02(k)(1). Gizienski’s disclosures do not

fit within this exception because he was not communicating with Vaccaro to discern his interest

in transacting. Further, the exception applies only where the communication is intended to

assure a market participant “that another market participant will take the opposite side of an


                                                  6
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 10 of 27




order.” IFUS Rule 4.02(k)(2). Again, that was not the purpose of Gizienski’s disclosures.

Finally, the exception requires that the customer have “previously consented to such

communications being made on its behalf.” IFUS Rule 4.02(k)(1)(A). No EOX customer

consented to Gizienski disclosing its order to Vaccaro. CFTC Statements of Fact (ECF 152) at

¶¶ 94-95. The pre-execution communications exception does not apply and IFUS Rule 4.02(i)

prohibited Gizienski’s disclosures.

       Defendants fail to address IFUS Rule 4.02(i) in any way, much as they ignore Regulation

17 C.F.R. §155.4. Defendants make a cursory attempt to address the pre-execution

communication exception in IFUS Rule 4.02(k), but in doing so they demonstrate that they do

not have even a basic understanding of IFUS rules.1 They make the misguided claim that “all

[the rule] prohibits is disclosure of ‘pre-trade communications.’” Def. Mem. (ECF 160.1) at 17.

But they have it backwards: IFUS Rule 4.02(i) prohibits all disclosures of others’ orders except

pre-trade communications that meet the exacting requirements of IFUS Rule 4.02(k). And

Defendants do not even attempt to explain how they meet each of the requirements of Rule

4.02(k). Therefore, Defendants’ duty of confidentiality is imposed by rule.

       Defendants’ duty of confidentiality is also imposed by agreement—EOX’s broker

services agreements with its customers.2 Contrary to Defendants’ assertions, none of EOX’s

brokerage services agreements allowed EOX brokers to disclose customer order information and

intentions to Vaccaro in order to provide him valuable market color.




1
 Defendants repeatedly cite to nonexistent IFUS “Rule 4.7(k),” Def. Mem. (ECF 160.1) at 4, 17, but
presumably they are trying to describe IFUS Rule 4.02(k).
2
 Defendants baldly assert that customers who did not have broker services agreements with EOX have no
confidentiality restrictions. That is emphatically untrue. Customers without broker services agreements
are protected by law (17 C.F.R. § 155.4(b)(2)), rule (IFUS Rule 4.02(i)), and understanding.


                                                   7
   Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 11 of 27




       Defendants’ analysis of the brokerage services agreements is astonishingly off-base. For

example, EOX’s agreement with PSEG states, in relevant part:

       6. Confidentiality
       6.1 All information and data provided to [EOX] by [PSEG] or created by [EOX]
       for [PSEG] under this Agreement, including Transaction information such as
       price, quantity and dates, shall become and remain confidential information of
       [PSEG]. [EOX] and its personnel shall keep all such confidential information
       strictly confidential and shall not disclose or use such confidential information for
       the benefit of [EOX] or any other third parties except to a Third Party as defined
       herein . . .

PSEG Brokerage Services Agreement, Ex. 61 to CFTC SOF (ECF 152-62). The PSEG

agreement awkwardly defines “Third Party” as follows: “[EOX] may arrange for (a) the sale of

Products by [PSEG] to a third party (“Third Party”) or (b) the purchase by [PSEG] of Products

from a Third Party . . .” Id. at § 1.1. Under this definition, Vaccaro was not a “Third Party”

because he was not selling to or buying from PSEG in the instances when Gizienski disclosed

PSEG’s information. CFTC Statements of Fact (ECF 152) at ¶¶ 96, 98, 103, 106. Therefore, the

agreement prohibited Defendants from sharing PSEG’s information with him.

       Similarly, Geosol and Constellation’s agreements prohibit EOX from disclosing “any

information” EOX learned about its customers’ purchase or sale activities except that EOX could

“communicat[e] information to potential Product(s) buyers or sellers which is necessary or

appropriate to perform” brokerage services. Geosol Brokerage Services Agreement, Ex. 60 to

CFTC SOF (ECF 152-61) at § 5 (emphasis added). Again, Vaccaro was not a potential buyer or

seller in the instances at issue, nor was it “necessary or appropriate” to share the customers’

information with him. (Elsik Dep. (Ex. 2) at 63:2-20). Rather, Vaccaro shared Geosol’s

information with Vaccaro simply to provide him with “market color.” CFTC Statements of Fact

(ECF 152) at ¶¶ 104, 115, 116. Likewise, DTE’s agreement prohibited EOX from sharing

DTE’s information except that EOX could “perform such services as are necessary to facilitate



                                                 8
   Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 12 of 27




consummation of the [transaction] directly between the Third Party and [DTE].” DTE

Brokerage Services Agreement, Ex. 59 to CFTC SOF (ECF 152-60) at § 3 (emphasis added).

Again, passing DTE’s confidential information to Vaccaro was not “necessary” in order to

consummate trades between DTE and other counterparties. CFTC Statements of Fact (ECF 152)

at ¶¶ 97, 107-109, 112, 117. In fact, on at least one occasion Gizienski’s disclosure of DTE’s

information to Vaccaro actually prevented DTE from consummating a trade because Vaccaro

asked EOX to “fill me first” and EOX complied by executing Vaccaro’s trade rather than DTE’s

trade. CFTC Statements of Fact (ECF 152) at ¶¶ 107-09.

       Finally, the duty of confidentiality was imposed by understanding. Every witness in this

case—including Gizienski—understood that EOX owed a duty of confidentiality to its

customers. Gizienski was forthcoming in testimony about the existence of the duty of

confidentiality, saying “You can’t give up that information. There is a confidentiality agreement

between the broker and the trader, and . . . you know . . . no information I receive from one client

goes to another. . . . I mean that’s industry policy . . .” Answer (ECF 77) at ¶ 28. Additionally,

other EOX brokers testified that they understood they were required to keep customer order

information confidential. CFTC Statements of Fact (ECF 152) at ¶ 92. And EOX customers

testified that they expected that EOX would not disclose their order information. Id. at ¶ 94.

       Contrary to Defendants’ arguments, the undisputed evidence establishes that Defendants

did owe a duty of confidentiality to their customers and they did breach that duty by sharing

customer order information with Vaccaro.

           The CFTC Properly Disclosed Instances of Defendants’ Violations.

       In its interrogatory responses, the CFTC identified by Bates number the instant message

conversations in which Gizienski disclosed material, nonpublic information about other EOX

customers to Vaccaro. This was more than adequate to comply with its discovery obligations,


                                                 9
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 13 of 27




and the CFTC should not be barred from arguing that those disclosures constituted violations.

See, e.g., Samsung Elecs. Am. Inc., v. Yang Kun Chung, 321 F.R.D. 250, 282 (N.D. Tex. 2017)

(Rule 33(d) generally requires an answering party to point to specific documents by name or

bates number).

        In their second set of interrogatories, Defendants’ asked the CFTC to identify instances in

which Gizienski disclosed confidential customer information to Vaccaro, seeking the date, the

customer whose information was disclosed, the communication method, and the content of the

communication. Defs’ Second Set of Interrogatories (Def. Ex. 12) at ¶ 3.3 The CFTC responded

by identifying the Bates numbers of 20 instant message conversations between Gizienski and

Vaccaro. Id. Those conversations were dated, and obviously the method of communication was

instant message, so Defendants can have no legitimate quarrel with the CFTC’s response to those

specific questions.

        The answers to Defendants’ other questions—the identity of the customer whose

information was disclosed and the content of the disclosure—could be readily determined from

the messages. In fact, Gizienski would be in the best position to identify instances when he was

passing customer information to Vaccaro. In these circumstances—where “the answer to an

interrogatory may be determined by examining . . . a party’s business records” and “the burden

of deriving or ascertaining the answer will be substantially the same for either party”—Rule

33(d) grants a party like the CFTC the option of answering an interrogatory by identifying

records. Fed. R. Civ. P. 33(d).



3
  Defendants also complain about the CFTC’s response to a similar interrogatory they issued in their third
set of interrogatories. Defs’ Third Set of Interrogatories (Def. Ex. 13) at ¶ 4. But those interrogatories
were beyond the limit of 25 interrogatories imposed by Rule 33(a)(1), and in any event the CFTC
responded by accurately stating that the information sought—which information disclosed by Gizienski to
Vaccaro—was more readily accessible to Defendants than to the CFTC. Id.


                                                   10
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 14 of 27




       Defendants’ description of this interrogatory response as an “ambush” is divorced from

reality. An example makes this clear. One message the CFTC identified is EOX-0059200-

0059219. On page EOX-0059204, Gizienski wrote that he had a “bid for 500,” Vaccaro

responded “who is it,” and Gizienski replied “al, peter, exelon.” CFTC Statements of Fact (ECF

152) at ¶ 97; 9/11/2013 Gizienski IM with Vaccaro, Ex. 44 to CFTC SOF (ECF 152-45). It

would have been obvious to Defendants—and to anyone else—that those customers’ bids and

identities was exactly the type of customer information the CFTC alleged that Gizienski

disclosed. And Gizienski is in the best position of anyone to determine who he meant when he

said “al, peter, exelon.”

       Though Defendants filed two unsuccessful motions to compel relating to other supposed

deficiencies with the CFTC’s discovery responses, they did not move to compel on this issue.

Presumably, that is because they suffered no prejudice because Gizienski could easily identify

the portions of his own instant message conversations in which he was conveying customer

information to Vaccaro. The CFTC properly disclosed the information requested under Rule

33(d), and should be allowed to proceed with its claims.

           The CFTC Does Not Contend it is Illegal to Broker for Multiple Traders.

       It should be clear by now that Counts I and II charge Defendants with (1) trading against

EOX customers on the basis of the customers’ material, non-public information in breach of a

duty owed to the customers; and (2) disclosing EOX customer order information to Vaccaro in

breach of a duty of confidentiality. Complaint (ECF 1) at ¶¶ 78, 83. The CFTC does not allege,

and has never alleged, that Defendants violated the law merely by brokering block trades for

multiple customers. Therefore, section A.3 of Defendants’ summary judgment brief—which

argues that there is no conflict of interest in brokering both sides of a block trade—is a red

herring and can be safely ignored. Def. Mem. (ECF 160.1) at 18-19. And a ruling against


                                                 11
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 15 of 27




Defendants in this case will not “destroy the block brokerage business,” as Defendants

breathlessly contend. Id. at 19. Rather, such a ruling would only confirm what the law clearly

says: block trade brokers must not trade against their customers without consent and must not

disclose confidential customer information unnecessarily.

           The CFTC Did Not Charge Defendants with Frontrunning.

       The CFTC does not charge Defendants with frontrunning. Therefore, the Court can

disregard Defendants argument that they did not frontrun. Def. Mem. (ECF 160.1) at 19-20.

           Defendants Took the Other Side of Customer Orders Without Consent.

       Defendants’ motion for summary judgment with respect to taking the other side of

customer orders without consent should be denied because Defendants’ violation is established

by undisputed evidence. 17 C.F.R. § 155.4(b)(2) states that no introducing broker (EOX) or any

of its affiliated persons (Gizienski) shall “knowingly take, directly or indirectly, the other side of

any order of another person revealed to the introducing broker or any of its affiliated persons by

reason of their relationship to such other person, except with such other person’s prior

consent . . . .” Gizienski admits that he regularly executed discretionary trades against EOX

customers without their consent through the Gizienski Trading Account.

       Defendants offer an array of half-formed arguments in support of their motion. All

should be rejected. First, Defendants “persist in their argument” that Regulation 155.4(b)(2)

applies only to principals. Def. Mem. (ECF 160.1) at 20. This Court already rejected this

argument because “Defendants fail[ed] to cite any authority supporting their contentions that

Regulation 155.4(b)(2) applies only to principals.” CFTC v. EOX Holdings LLC, 405 F. Supp.

3d 697, 718 (S.D. Tex. 2019). Defendants do no better this time around—they rest only on their

previously-rejected argument, offering no authority or legitimate reason for the Court to

reconsider. Def. Mem. (ECF 160.1) at 20.


                                                  12
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 16 of 27




       Second, Defendants raise the spectre that a ruling against them would have “grave

consequences” for the investment community. Not so. To comply with 17 C.F.R. § 155.4(b)(2)

is simple. Brokers must either (A) refrain from exercising discretion to make trades against their

own customers, or (B) disclose to their customers that they will be taking the other side of the

trade. This rule provides protection to traders at little or no cost to honest brokers, and it is what

the law requires.

       Third, Defendants seek to misapply a dual agency principle in a context where it has no

bearing. For several reasons, dual agency law does not apply to Defendants secretly taking the

other side of EOX customer trades. To start, a dual agent’s knowledge is not imputed in cases of

fraud, and the CFTC’s charges in this case sound in fraud. CFTC v. EOX Holdings LLC, 405 F.

Supp. 3d at 712. Next, for a broker to legally take the other side of his customer’s trade, the law

requires the customer’s consent, not just its knowledge. 17 C.F.R. § 155.4(b)(2). So even if

Gizienski’s knowledge that he was taking the other side of the trade were imputed to EOX’s

customers, their consent to that arrangement is not imputed. Finally, Texas law does not give a

dual agent license to use a principal’s confidential information, or share it with the other

principal. In Grant Thornton LLP v. Prospect High Income Fund, 314 S.W.3d 913, 924 (Tex.

2010), the court held only that a principal could not claim ignorance of escrow irregularities that

its escrow agent (a dual agent) knew of. The court did not say that a dual agent was somehow

immune from liability for misusing information it learned from one principal to benefit another

principal. If, for example, an escrow agent misused one principal’s bank account information to

divert money to a second principal, it would be absurd for the escrow agent to claim protection

under the law of dual agency. But that is exactly what Defendants are trying to do—they posit




                                                  13
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 17 of 27




that they could freely use other customers’ confidential information to benefit Vaccaro just

because they happened to be acting as a dual agent.

        Fourth, Defendants argue that it is somehow inconsistent to require brokers to tell

customers when they intend to take the opposite side of a trade while also prohibiting brokers

from disclosing a customer’s order information. But this is no Catch-22. A broker could quite

easily disclose that it is taking the other side of a customer’s trade without passing one

customer’s order information to others in the market. In fact, that is what the law unambiguously

requires. See 17 C.F.R. § 155.4(b)(1) (requiring that brokers keep customer orders confidential);

17 C.F.R. § 155.4(b)(2) (requiring that brokers obtain consent before trading opposite a

customer).

        Defendants’ motion for summary judgment with respect to Gizienski taking the other side

of customer orders should be denied.

             Though Damages Are Not a Required Element, Defendants’ Fraud Did Cause
             Customers to Suffer Losses.

        Damages are not a required element under any of the statutes or regulations that the

CFTC charges. None of 7 U.S.C. § 9(1), 17 C.F.R. § 180.1, nor 17 C.F.R. § 155.4 requires that

the CFTC prove damages in order to succeed on its claims. See CFTC v. Southern Trust Metals,

Inc., 894 F.3d 1313, 1325 (11th Cir. 2018) (elements of liability for 7 U.S.C. § 9(1) and 17

C.F.R. § 180.1 are “(1) the making of a misrepresentation, misleading statement, or a deceptive

omission; (2) scienter; and (3) materiality”). Therefore, as Defendants’ all but admit in their

motion,4 the CFTC need not allege nor prove customer loss or damage in order to prevail.



4
 Defendants appear to recognize that securities laws on which 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1
were modeled do not require damages. Defendants suggest that it was “unwise” for Congress to apply
doctrines of securities law to the futures and options market. But that is what Congress intended to do in
adopting the 7 U.S.C. § 9(1):


                                                    14
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 18 of 27




        In any event, there are damages here. Defendants deliberately caused their customers to

trade at inferior prices opposite the Gizienski Trading Account, causing the customers to suffer

losses so Vaccaro could obtain instant, riskless profits. As explained in the CFTC’s motion for

summary judgment (ECF 151 at 24-28), Gizienski did this by quoting prices that were inferior to

the best prices he knew to be available in the market. When a customer agreed to transact at the

inferior price, Gizienski used the Gizienski Trading Account to trade with the EOX customer at

that inferior price and simultaneously exited that position at a superior market price, collecting

the price differential as profits to Vaccaro. There can be absolutely no doubt that this actually

happened on at least 11 occasions—the instant messages and trading records demonstrate it quite

clearly. CFTC MSJ Mem. (ECF 151) at 25-26; CFTC Statements of Fact (ECF 152) at ¶¶ 70-82.

        Put simply, this is fraud. When a broker “solicit[s] his customers to participate in block

order, [he] implicitly represent[s] to them that he would try to get the best possible price.”

United States v. Dial, 757 F.2d 163, 168 (7th Cir. 1985). Intentionally giving customers inferior

prices is fraud. Id. Gizienski knew this. He admitted that EOX customers trusted him to “find

the best price.” CFTC Statements of Fact (ECF 152) at ¶ 83. But Gizienski did not try to find

his customers the best price. Instead, he convinced his customers to pay more than the market

price so that he could secretly insert the Gizienski Trading Account into the deal to obtain




        “The language in this amendment is patterned after the law that the SEC uses to go after
        fraud and manipulation; that there can be no manipulative devices or contrivances . . .
        This legislation tracks the Securities Act in part because Federal case law is clear that
        when the Congress uses language identical to that used in another statute, Congress
        intended for the courts and the Commission to interpret the new authority in a similar
        manner, and Congress has made sure that its intention is clear.”
156 Cong. Rec. S3348 (daily ed. May 6, 2010) (statement of Sen. Cantwell), Ex. H to CFTC MSJ (ECF
151-9). Following Congress’s intention, the CFTC expressly modeled Regulation 180.1 on SEC Rule
10b-5, noting that “the Commission will be guided, but not controlled, by the substantial body of judicial
precedent applying the comparable language of SEC Rule 10b-5.” 76 Fed. Reg. 135 at 41399 (Ex. 6). It
is not the Court’s place to overrule the statutory language and Congressional intent.


                                                    15
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 19 of 27




instant, riskless profits for Vaccaro (and commissions for himself). After he successfully

defrauded his customers, he boasted to Vaccaro, telling him that his other customers were

“stupid.” CFTC Statements of Fact (ECF 152) at ¶ 80. Another EOX broker who saw what

Gizienski had done believed his actions were “illegal and immoral.” CFTC Statements of Fact

(ECF 152) at ¶ 73. But now Defendants have the gall to argue that those inferior prices were

“fair and reasonable,”5 citing to testimony from customers who did not know that they had been

defrauded because Gizienski did not tell them what he was doing.6 It was neither fair nor

reasonable for Gizienski to secretly overcharge other customers in order to enrich Vaccaro and

himself.

        Defendants falsely suggest that the CFTC admitted it has no proof that EOX customers

suffered losses. This is simply not true. The CFTC disclosed its damages calculation to EOX in

an interrogatory response,7 and the trading records demonstrating damages are ironclad.

Defendants appear to be hung up on an (accurate) statement by the CFTC earlier in discovery

that “the amounts that [Defendants’] victims were damaged by are unknown, and given the

nature of the conduct, may not be susceptible of calculation.” ECF 117 at 3. That statement

was, and still is, true for the total damages Defendants caused. The CFTC cannot, for example,

precisely calculate the damages that EOX customers suffered in the form of missed trading



5
  Defendants offer no authority indicating that prices inferior to those prices Gizienski knew to be
available could be “fair and reasonable” under IFUS Rule 4.07(a)(iii). In any event, it does not matter—
the CFTC charges Defendants with violating federal law, not IFUS rules. Defendants already settled
IFUS charges that they violated IFUS rules. IFUS Disciplinary Notice (Ex. 7).
6
 Gizienski testified that “there is no way” for a customer to learn whether its broker had actually
provided the best price. Gizienski Inv. Test., Ex. 5 to CFTC SOF (ECF 152-6) at 85:24-86:12.
7
  Defendants inexplicably complain that a CFTC attorney drafted the interrogatory response containing
the Commission’s damages calculation. It is standard practice for attorneys to draft discovery responses
to be verified by the client. Besides, the CFTC relies on trading records, not its own discovery response,
to prove up damages.


                                                    16
     Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 20 of 27




opportunities and inferior prices when Gizienski disclosed their order information to Vaccaro.8

And the CFTC cannot precisely calculate the total damages suffered by EOX customers for all

107 occasions when Gizienski traded opposite EOX customers without their consent, because it

is not presently feasible for the CFTC to determine the true market price known to Gizienski at

the time of each of those trades. But the CFTC can precisely calculate damages for the 11

instances in which Gizienski traded opposite a customer at an inferior price and then immediately

exited the position at a superior price. CFTC Statements of Fact (ECF 152) at ¶¶ 70-72. For

those trades, the damage suffered by the EOX customer is the quantity of energy traded

multiplied by the difference between the inferior price Gizienski gave the customer and the

superior price9 that Gizienski simultaneously gave Vaccaro. Id. These were losses to EOX

customers and corresponding illegitimate profits to Vaccaro.

        The CFTC can prove damages, even though it need not do so to prevail on Counts I and

II, so Gizienski’s motion should be denied.10

VII.    EOX Is Not Entitled to Partial Summary Judgment on Count III.

        Count III of the Complaint alleges that EOX violated its recordkeeping obligations from

the Relevant Period to the present in two ways: (1) failing to prepare and maintain written order

tickets, and (2) failing to maintain certain written and oral pre-trade communications. Complaint



8
  The CFTC can calculate the damages from Gizienski’s tipping in one instance. On that occasion,
Gizienski disclosed that DTE was trying to sell a particular derivative for $4.50 per MWh, and Vaccaro
told Gizienski to “fill me first.” CFTC Statements of Fact (ECF 152) at ¶ 107. EOX did fill Vaccaro’s
order first, selling at $4.50. Id. Thereafter, DTE was not able to sell for nearly another hour, and it had to
sell at a lower price of $3.00 per MWh, costing it $3,600. CFTC Statements of Fact (ECF 152) at ¶ 109.
9
 In these 11 instances, Gizienski’s trade at the superior price on behalf of Vaccaro conclusively
establishes that he knew the superior prices were available when he transacted at inferior prices for his
other customers.
10
  Defendants footnote three includes some vague threat regarding the Commission’s reliance on the
evidence that it developed in discovery. The Court should give no weight to the bizarre, legally-baseless
and offensive arguments made in this footnote.


                                                     17
   Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 21 of 27




(ECF 1) at ¶ 91. The Defendants’ Motion addresses only a discrete portion of this Count: EOX’s

failure to maintain certain oral pre-trade communications from August 2013 through 2014. EOX

does not seek summary judgment as to the CFTC’s charges that it failed to prepare and maintain

written order tickets or that it failed to maintain certain written pre-trade communications.

       Defendants make two arguments to suggest that their recordkeeping violations for pre-

trade oral communication should be limited: first, they argue that they were not required to

maintain oral communications until 2015 because they did not meet the gross aggregate revenue

threshold to trigger the requirement, and second they claim that they were not required to abide

by Regulations 1.35(a)’s February 19, 2013 effective date. Both arguments are meritless.

           EOX’s IB Business Exceeded the Gross Aggregate Revenue Threshold.

       Regulation 1.35(a), in relevant part, provides that the requirement to record oral

communications does not apply to an Introducing Broker (“IB”) “that has generated over the

preceding three years $5 million or less in aggregate gross revenues from its activities as an

introducing broker.” EOX argues that it was not required to record oral communications because

its aggregate gross revenue from introducing broker activities for the three years preceding the

Relevant Period is less than five million dollars. To make this argument, EOX conceals from the

Court—much like it previously concealed from the National Futures Association—the brokerage

revenues earned by affiliates who use EOX’s Introducing Broker registration.

       To understand the fallacy of EOX’s position, a basic explanation of EOX’s convoluted

corporate structure is needed. EOX is a wholly-owned subsidiary of OTC Global Holdings.

Answer (ECF 77) at ¶ 12. In October 2012, EOX entered into an Intercompany Services

Agreement (“Intercompany Agreement”) with 15 other companies that are also wholly owned by

OTC Global Holdings (the “Affiliates”) to broker energy commodity derivatives. Intercompany

Agreement, Ex. 2 to CFTC SOF (ECF 152-3). One of the Affiliates is Choice Power LP, the


                                                 18
     Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 22 of 27




entity that employed Gizienski as a broker. Gizienski’s First Employment Agreement, Ex. 3 to

CFTC SOF (ECF 152-4); Gizienski’s Second Employment Agreement, Ex. 4 to CFTC SOF

(ECF 152-5). Only EOX was registered as an IB, and none of the Affiliates were registered.

        Pursuant to the Intercompany Agreement, when brokers employed by Affiliates (like

Gizienski) performed brokerage services involving futures contracts (like brokering block trades

in the energy market), they were “acting exclusively on behalf of EOX in their capacities as

Associated Persons of EOX.” Intercompany Agreement, Ex. 2 to CFTC SOF (ECF 152-3). This

arrangement allows brokers like Gizienski to associate with EOX’s IB registration by clarifying

that they acted on behalf of EOX.

        When it came time to account for the brokers’ commissions and revenue, though, EOX

took the position that all of the brokerage revenue belonged to the Affiliates and none belonged

to EOX. This purports to leave EOX in the strange—but potentially advantageous—position of

having little or no brokerage revenue even though 15 Affiliates and scores of brokers relied on

its registration and “act[ed] exclusively on EOX’s behalf.” This is the disconnect that EOX

seeks to exploit in arguing that it had aggregate gross revenues of less than $5 million for the

three-year period leading up to the Relevant Period. The exhibits EOX relies upon—its certified

financial statements and 1-FR-IBs—all exclude brokerage revenue attributed to the Affiliates.11

        Incredibly, EOX excludes even Gizienski’s brokerage revenue from the calculation. If

successful, EOX’s position would lead to an absurd result in which an individual broker’s own

brokerage revenue does not count towards the revenue threshold that would require that same


11
  The Court should also be aware that in September 2020, EOX and two of its affiliates entered into
settlements with the CFTC to resolve charges that their financial reports to regulators were prepared
incorrectly and were materially misleading. See CFTC Release 8252-20 “CFTC Fines Houston, Chicago,
and London-Based Introducing Brokers for Net Capital Deficiencies.” While the errors identified in
connection with that matter are not relevant to the instant matter, the Court should weigh the evidence
with these facts in mind.


                                                  19
   Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 23 of 27




broker’s oral communications to be recorded. Obviously that cannot be the law, or else any IB

could successfully evade the oral communications recordkeeping requirement simply by

claiming its revenue belonged to some other “affiliate” company.

          When the Affiliates’ brokerage revenue is considered, it is apparent that EOX was far

above the $5 million threshold. In discovery, EOX agreed to produce revenue information for

only two of the affiliates—Choice Power, which was Gizienski’s employer, and Choice Natural

Gas. Even considering only those two Affiliates, the aggregate gross revenue for the three years

preceding the beginning of the Relevant Period—August 1, 2010 through July 31, 2013—was

$16,261,776.54. (Ex. 3 Aggregate Gross Revenue) (EOX-2050548.) And, for January through

December 2013, EOX’s aggregate gross revenue for just those two affiliates was

$19,762,087.76, thus EOX exceeded the threshold throughout 2014 too. Id. For this reason

alone, EOX’s argument fails and its motion for partial summary judgment on Count III should be

denied.

          Nevertheless, EOX relies upon its Form 1FR-IB to argue that it was under the gross

aggregate revenue threshold until 2015. The Form 1FR-IB, however, does not require IBs to

report their aggregate gross revenue from IB activity. Instead, it merely requires an IB to report

its net capital position, or more simply, the cash it has on hand. Thus, the evidence EOX relies

upon does nothing to support its argument and should be disregarded. And in any event, the

Form 1FR-IBs exclude Affiliate revenue (including revenue obtained by Gizienski himself).

          Equally problematic, EOX relies upon financial statements that also exclude the IB

revenue generated from its Affiliates. EOX asks this Court to endorse the notion that it can

simultaneously benefit from enabling its Affiliates to broker futures pursuant to EOX’s IB

registration but avoid accountability for the revenue generated therefrom. According to EOX’s




                                                 20
   Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 24 of 27




argument, the IB revenue generated from its Affiliates would not count as brokerage revenue of

EOX or any other IB. And, it is undisputed that Affiliate revenue exceeds the five-million-dollar

threshold. CFTC Statements of Fact (ECF 152, Ex. 65.) The argument is misleading, at best.

       Finally, EOX attempts to bolster its argument by pointing to the NFA’s note that EOX

was not required to record oral communications in 2014. The NFA’s note was, of course,

premised upon the incomplete financial records provided to it by EOX. Unsurprisingly, when

NFA became aware of EOX’s method of calculating gross revenue it reversed course and

instructed them to correct it: “We will expect EOX to recognize all business being done under

the EOX umbrella on the financial statements. This would include commissions receivable,

Commissions payables and any revenues generated by EOX APs.” (Ex. 4) (Email from NFA to

EOX dated June 2, 2020.) That EOX for a time succeeded in tricking NFA about its true

brokerage revenue is no reason to allow the company to commit the same wrong again here.

EOX’s attempts at avoiding its regulatory obligations are futile and this Court should deny

partial summary judgment.

           Regulation 1.35 Was In Effect Throughout the Relevant Period.

       EOX next argues that the duration of its recordkeeping violations should be limited

because it was not required to abide by the Regulation’s effective date. It is undisputed that

Regulation 1.35’s oral communications recordkeeping requirement went into effect on February

19, 2013—six months before the beginning of the Relevant Period. 76 Fed. Reg. 75523 at 75524

(Ex. 5) (listing an effective date of February 19, 2013). It is also undisputed that the Regulation

directed affected entities to be in full compliance with the Regulation by December 21, 2013. Id.

(listing a compliance date of December 21, 2013). EOX argues that it was not required to abide

by the Regulation’s effective date and was only required to maintain oral communications after

December 21, 2013. EOX’s argument must fail because it would render meaningless the


                                                21
    Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 25 of 27




Regulation’s effective date of February 19, 2013. See U.S. v. Sanchez-Villalobos, 412 F.3d 572,

576 (5th Cir. 2005) (“[I]t is a basic rule of statutory construction that one provision of a statute

should not be interpreted in a manner that renders other sections of the same statute inconsistent,

meaningless, or superfluous.” (quotation and citation omitted)).

       The separate dates for effectiveness and compliance in the Regulation provide a “safe

harbor” for market participants who could not comply by the effective date. So long as market

participants complied by the later compliance date, they would not be penalized for failing to

meet the earlier effective date. But if a market participant failed to comply even by the later

compliance date, it would be liable for the entire period that the regulation was in effect.

       It is undisputed that EOX failed to come into compliance with the Regulation before

December 21, 2013. CFTC Statements of Fact (ECF 152, Ex.67, Tabs 2, 13, 19-22.) As a result,

EOX’s violations of the Regulation date back to the effective date. If they did not, there would

be no meaning and no purpose to having both an effective date and compliance date. Indeed,

under EOX’s interpretation, the effective date would be superfluous. As a result, EOX’s

recordkeeping violations are not limited, and EOX is not entitled to partial summary judgment

on Count III.

VIII. EOX Is Not Entitled to Summary Judgment on Count IV

       Count IV of the Complaint alleges that EOX failed to diligently supervise its employees,

and thus violated Regulation 166.3, “by, among other things: (i) failing to establish, implement,

and enforce policies or procedures to detect or prevent Gizienski’s misuse of confidential

customer information; (ii) failing to review Gizienski’s discretionary trading, his

communications with Customer A, or the brokerage services he provided to Customer A; and

(iii) failing to establish, implement, or enforce policies or procedures governing its brokers’




                                                  22
     Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 26 of 27




handling of customer orders, the preparation and retention of required records, and the protection

of confidential customer information.” Complaint (ECF 1) at ¶95.

        Defendants’ Motion for Summary Judgment does not address the three enumerated

failures, and for that reason alone the Motion should be denied. Instead of addressing the

CFTC’s allegations relating to its failure to supervise Gizienski, EOX offers a red herring: it

argues that because it hired a compliance professional in 2015 to “revamp” its compliance

program, it did not violate Regulation 166.3 in 2013 and 2014. Of course, EOX’s subsequent

hiring of a compliance professional has no bearing on whether EOX violated 166.3 during the

earlier Relevant Period.12

        To the extent EOX intends to argue that its supervision failures were remedied in 2015,

the record conclusively refutes such an assertion. It is undisputed that EOX continues to ignore

its own recordkeeping policies and procedures. Specifically, EOX admits that after conducting a

“reasonable inquiry” it simply does not know if it is following its own recordkeeping policy to

maintain records in accordance with the Act and Regulations. CFTC Statements of Fact (ECF

152, Ex. 27, RFA Response Nos. 4 and 6.) EOX’s failure to follow its recordkeeping policies is

further evidenced by the fact that it was unable to produce its written order tickets upon demand

to the CFTC. CFTC Statements of Fact (ECF 152, Ex. 27, EOX RFA Response No. 7, RFP

Response 6.) The fact that EOX has drafted policies and procedures is meaningless if it does not

actually follow them: the existence of policies on paper does not amount to a compliance

program. Even EOX’s red herring argument fails and thus summary judgment should be denied.




12
  And EOX admits it did not maintain records, pursuant to its own policies, during the Relevant Period.
(CFTC Statements of Fact (ECF 152, Ex. 27, RFA Response No. 7.)


                                                   23
      Case 4:19-cv-02901 Document 166 Filed on 04/19/21 in TXSD Page 27 of 27




IX.     Conclusion

        For the foregoing reasons, the Court should deny Defendants’ motion for summary

judgment.

 Dated: April 19, 2021                         Respectfully submitted by:

                                               s/ Candice Haan_________________
                                               Candice Haan (admitted pro hac vice)
                                               Douglas Snodgrass (admitted pro hac vice)
                                               Joseph Konizeski (admitted pro hac vice)

                                               COMMODITY FUTURES TRADING COMMISSION
                                               525 W. Monroe Street, Suite 1100
                                               Chicago, IL 60661
                                               Telephone: (312) 596-0700
                                               Facsimile: (312) 596-0714
                                               E-mail:     chaan@cftc.gov
                                                           dsnodgrass@cftc.gov
                                                           jkonizeski@cftc.gov
                                               Attorneys for the Plaintiff




                                              24
